Citation Nr: 1121707	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-11 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had active military service with the United States Army from January 1975 to January 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Houston, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for PTSD.  The September 2004 decision was a reconsideration of an earlier, February 2003 decision denying service connection for PTSD.

In July 2005, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is associated with the claims file.

By decision dated in December 2009, the Board denied entitlement to service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 20111, based on a Joint Motion, the Court vacated the Board's denial and remanded the case to the for further action.

A review of the record reflects a diagnosis of major depressive disorder as well as PTSD.  Claims of service connection for psychiatric disorders must be interpreted liberally, in light of a lay Veteran's incompetence in rendering a specific diagnosis.  A claim for one acquired psychiatric disability must be considered a claim for all currently diagnosed conditions..  See Clemons v. Shinseki, 22 Vet. App.128 (2009).  

The issue of entitlement to service connection for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The competent and credible evidence of record is against a finding that an in-service stressor, to include military sexual trauma, occurred.

2.  There is no current valid diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Legally sufficient notice was provided to the Veteran in September 2002 and March 2006 correspondence.  The September 2002 letter informed the Veteran of the elements of a claim for service connection, described with specificity the evidence and information needed to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In March 2006, the Veteran was informed of VA policies and practices with respect to assignment of effective dates and disability evaluations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board recognizes that fully compliant notice to this Veteran was provided in two separate communications, but there is no requirement that notice take place in a single letter or correspondence.  A multipart notice suffices so long as the notice affords the claimant understandable information and a meaningful opportunity to participate in the claims process.  Mayfield v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  The Veteran has demonstrated her understanding of the process and applicable laws and regulations in her submission of evidence and argument.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) (holding that actual knowledge of what is needed to substantiate a claim prior to adjudication by the Board provides a meaningful opportunity to participate in the adjudication process).

Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield, 444 F.3d at 1333-34.

VA additionally has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained complete service treatment and personnel records, as well as all identified VA treatment records.  The Veteran has submitted, or VA has assisted her in obtaining, private treatment records from all identified care providers, and statements from her mother and her husband.  A VA examination was provided, and a medical opinion obtained.  Although the Veteran did not avail herself of the opportunity for a hearing before a Veterans Law Judge, she did offer testimony before a DRO at the RO.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent the Veteran has submitted evidence since her most recent supplemental statement of the case, she has expressly waived initial Agency of Original Jurisdiction consideration of that evidence.  Hence, the Board may consider such in the first instance.

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

The Veteran alleges that while in service, she was subjected to sexual harassment by her superiors and that she was a victim of an attempted sexual assault or rape at gunpoint.  She also reported various other physical assaults and incidents of "accidental touching."  Further, she alleges that she was frightened during a training exercise.  She states that she had not known how much these events bothered her until she was convicted of burglary and imprisoned for 10 years; the crime was related to her illegal drug use.

The Board notes that the Veteran has not supplied sufficient details regarding any training incident to allow meaningful inquiry to corroborate the event, despite several requests by the RO for information on all her stressor allegations.

With regard to the allegations of sexual trauma, the Board observes that the Veteran's reports have varied significantly.  She has stated, for example, that she was subject to repeated harassing comments by superiors.  At one time she says this was incessant; at another, she states that it stopped immediately when she informed her superiors she was bothered by it.  At other times, she said she never complained or reported the behavior.  With respect to the allegation of actual physical assault, the Veteran has stated at times that she could identify her attacker as a military policeman, and at other times that she had no idea who the attacker was.  She has indicated she did not report the incident to anyone, that she told only her roommate, and that she went to her superiors.  At times she states an investigation was begun, and at others that the entire incident was swept under the rug.

In addition to the foregoing, the Veteran's accounts of her in-service stressors have progressed or changed over the course of the claim.  While not directly contradictory, the variances are troubling.

The service treatment records reflect no complaints or diagnoses of a psychiatric nature.  The earliest relevant evidence of record is dated in 2002.  During VA treatment in June 2002, the Veteran spoke only of the sexual comments often made by a superior officer at Ft. Hood.  In October 2002, she again discussed the inappropriate comments of a superior officer.  At that time she suggested that physical incidents had occurred as well but indicated that she did not wish to discuss such matters with a man.  In an October 2002 written statement, the Veteran recalled asking a superior officer how he liked his coffee, he answered "black and hot like [my] women."  She added that she suffered verbal and physical abuse and that on two occasions, she had to "physically fight" to keep from being sexually assaulted.  The Veteran indicated that most of the physical assaults took place at Ft. Hood between 1975 and 1977 but that after her transfer to Ft. Campbell, she was "almost attacked" and had to fight to ward off her attacker.

In December 2002 and September 2003, during VA treatment sessions, the Veteran reported over a year of sexual harassment by superior officers to include "accidental touching."  At this time, she related that in the fall of 1977, she was the victim of an attempted rape.  A military police officer (MP) tried to pull her pants off while she was in her bathroom.  She grabbed a can of starch, sprayed the attacker, and escaped from her apartment.  She recounted an attempted date rape that also occurred in 1977.

In November 2003, the Veteran spoke of ongoing sexual harassment at Ft. Hood as well as a 1977 assault by a MP also at Ft. Hood.  She did not mention an attempted date rape incident.

In July 2004, in addition to the attempted rape at gunpoint incident at Ft. Hood, the Veteran reported inappropriate sexual remarks at that location.  She further indicated that verbal harassment continued after she was transferred to Ft. Campbell.  

In June 2007, the Veteran reported only unwanted sexual comments by a superior officer for an extended period.  

A review of service personnel and treatment records reveals no specific mention of any sexual assault or harassment.  The Veteran was not treated for any injuries, and did not receive in-service counseling.  Moreover, the records do not reflect changes in behavior, demeanor, or conduct which might indicate the occurrence of any of the alleged events.  Medical records do show treatment for various physical complaints in 1977, around the time of the alleged incidents, but these complaints are associated with specific physical diagnoses, such as gall bladder dysfunction, the flu, or eye strain.  There are no unexplained medical complaints which might indicate a psychological cause.  The January 1978 examination for separation reports no current disabilities or complaints; the Veteran specifically denied any nervous trouble, depression, or anxiety.

Personnel records similarly fail to support the allegations of in-service stressor events.  Although the Veteran initially had mediocre to poor performance appraisals in her duties as a petroleum supply specialist, she made marked improvement upon a change in occupational specialty to duties as a general supply clerk.  She was highly praised by superiors for her level of job performance and her attitude, and was recommended for promotion in mid-1977.  Several reviewers also endorsed a change in military occupational specialty (MOS) or duties to alleviate a "mismatch" with her skills.  No reviewer or evaluator notes any behavior problems or warning signs, and all are very positive in their endorsement of the Veteran.  The Veteran was transferred from Fort Hood to Fort Campbell in October 1977, but the records indicate no reason for such; this would correspond with a change of her MOS, and in fact her orders reference Army Regulation 614-200, governing reclassification of MOS.  There is no evidence that the transfer to a new post and unit, in a new MOS, was anything other than routine.

The Veteran's mother submitted a statement regarding the Veteran's behavior before, during, and after service.  She stated that the Veteran would write home while in the Army, and although the Veteran never stated what might be bothering her, her mother felt it clear that she was disappointed and "downhearted."  She described the Veteran after discharge as "an angry young lady" who was "unable to trust her husband and men in general."  Eventually, the Veteran told her mother of "several sexual assaults, as well as some very near assaults."  She felt her daughter was "not quite right in the mind."

VA treatment records reveal repeated diagnoses of PTSD as well as depressive disorder by various providers.  Their qualifications vary, but the providers do include several doctors.  These diagnoses are based upon the Veteran's reports of sexual harassment and assault in service.  While the reported training event is noted, doctors do not clearly associate the diagnosed PTSD with that event.

At a July 2004 VA examination, a VA psychologist was able to review the claims file and medical records in their entirety in conjunction with his examination of the Veteran.  The examiner considered the allegations of sexual assault and harassment, as well as the training incident.  He interviewed the Veteran and she appears to have reported an accurate legal and social history.  Objective psychological testing was administered, and the resulting profile was found to be invalid, as the results were consistent with "over reporting symptoms trying to look sicker than she was."  The examiner cited the specific results and authorities showing them to be invalid, and noted that such over reporting "usually occurs when the person has a need to claim problems in order to influence the court or to receive some kind of reward."  The examiner also noted a 2002 test which showed similar invalid results, some of which were "off the scale."  "Both tests indicate exaggerated responding in order to false[ly] claim mental illness."  The examiner also noted that the Veteran had not reported any problems or incidents in service.  No diagnosis of any acquired psychiatric disorder was made, though some personality disorder traits were diagnosed.

In a March 2011 statement, the Veteran's husband reported that he had known her since 1979.  She was "very intense" and reported she was unhappy in her current marriage.  When he encountered the Veteran later, she was guarded and holding back.  They married in 2005; four years later the Veteran told him of a history of "unpleasant experiences" in service.  She was currently distrustful and had trouble sleeping.  She would wake babbling.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Where a PTSD claim is based on an in-service personal assault, evidence from sources other than the appellant's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3); see also Patton v. West, 12 Vet. App. 272 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Importantly, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).

Analysis

The evidence of record is against a finding of the occurrence of an in-service stressor.  Service personnel and treatment records offer no corroboration for the Veteran's allegations.  They instead reflect a relatively good period of service, with no reported behavioral problems or changes.  The Veteran's performance in fact improved over time, and any deficiencies in her conduct or performance can be attributed to a poor match of skills and job duties.  Once she was placed in a position matching her capabilities, the Veteran excelled.  There are no unexplained physical complaints in medical records.  

The Joint Motion urges that the Veteran's mother's statement be accepted as corroborating evidence of the occurrence of an in-service stressor.  While the Veteran's mother reports that the Veteran changed in service, she offers no first-hand knowledge of events or occurrences in service.  She notes only that her daughter was down, and something was bothering her.  It was not until years later that the Veteran told her mother of allegations of sexual assault.  Statements to confidants may well serve to bolster claims of PTSD based on personal assault.  Patton, supra.  The Board acknowledges that the Veteran's mother noted emotional problems while the Veteran was in service and that she indicated that the Veteran had changed markedly between enlistment and separation.  The mother's observations are credible, in the absence of any indication to the contrary, because they are based on personal knowledge.  However, the Veteran could have displayed behavioral changes for any number of reasons; the reports of attitude changes do not address the cause with specificity.  They are tied to reports of sexual harassment and assault only through the current allegations of the Veteran, which the Board finds to be not credible.  

Similarly, the Veteran's current husband, Mr. RH, has reported that for many years she was guarded and afraid.  He reports that she has told him the reason for her feelings is the in-service events underlying the current appeal.  The statements of RH are competent as to the Veteran's post service behaviors and state of mind, but lack firsthand knowledge of any in-service events.  They rely again on the Veteran's incredible reports.  It is not even entirely clear what "unpleasant experiences" Mr. RH is referring to when he discusses in-service events.

Nonetheless, the lay statements of mother and husband must be weighed against the other evidence of record in determining whether the alleged in-service event occurred, as they do independently recount psychiatric symptoms.

The sole additional evidence of the occurrence of the reported stressor events is the statements of the Veteran herself.  The Veteran is competent to report such events, but where a claimed stressor is not related to combat, the Veteran's lay testimony alone is not sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The record must contain some corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  

The Veteran is competent to provide evidence regarding verbal harassment, assaults, and attacks because such events are within the realm of personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

At times, the Veteran reported only verbal abuse.  At others, she spoke of physical abuse.  She said that one superior was involved only to say on other occasions that several people were involved.  Presumably, the attempted rape at gunpoint would have been reported consistently, but the Veteran did not always speak of it when recounting her alleged in-service stressors.  On only one occasion, did she mention an attempted date rape in 1977.  Also, she stated that she had to fight off attackers in Ft. Campbell only once, and she never repeated that account.  Her allegations, while individually disturbing, lack any unitary coherence.  They are not regularly repeated, and vary so widely it cannot be said that the Veteran was merely misremembering details.  Her allegations have varied markedly.

Given the variation in her reports and the invalid test results obtained in 2002 and 2004, the Board finds the Veteran to be not credible.  Her statements of events and allegations cannot be afforded any weight in determining whether any in-service sexual assaults or harassments occurred.  For this reason, the opinions of medical care providers and family members that stressors occurred based on her symptoms and reports of past events cannot be assigned overmuch weight, as they are based in large measure on her highly questionable reports.  The record also reflects other potential causes for any mental health complaints, including unhappiness in her assigned job, the need for a transfer, or drug use.  The indications of potential stressors, as reflected by her mother and husband, are outweighed by the absence of corroboration in personnel or treatment records, the lack of credibility in the Veteran's reports, and the presence of more neutral reasons for those indications.

The Veteran's reports of being frightened during a training exercise must be discounted, as her statements are the only evidence of such an event.  The preponderance of the evidence, therefore, is against a finding that a military sexual trauma or other in-service stressor event occurred.  There is no reasonable doubt to be resolved on this question.

In the absence of any verified or corroborated stressor event, there is no valid diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3); see also 38 C.F.R. § 4.125 (2010).  All doctors and care providers who diagnose PTSD relate such to the allegations of military sexual trauma; even if they do indicate that the alleged training incident played some role in the current diagnosis, that event has not been established, either.

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  Alemany, supra.  Service connection for PTSD is not warranted.  


ORDER

Service connection for PTSD is denied.


REMAND

Further procedural and evidentiary development must be undertaken before the Board adjudicates the issue of entitlement to service connection for major depressive disorder.  The elements of the claim, and hence the interpretation of the relevant evidence, may vary from the consideration given under the claim for PTSD.  Therefore, to ensure a full and fair adjudication of the claim and to afford the Veteran the opportunity to fully participate in the adjudicatory process, remand of the bifurcated psychiatric claim is required.

Initially, to ensure compliance with all notification requirements, a notice letter should be sent to the Veteran regarding the issue of entitlement to service connection for major depressive disorder, fully complying with the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, as well as applicable case law.

In addition, updated VA treatment records, from October 2008 to the present, should be associated with the claims file.

Finally, a VA examination, with appropriate medical opinion, is required.  The examiner must opine as to whether any currently diagnosed acquired psychiatric disorder, other than PTSD, is related to service.  In so considering, the examiner must be cognizant of the above finding that no sexual assault or harassment as alleged by the Veteran in fact occurred.  The examiner should, however, consider the competent lay reports of the onset of depressive or other psychiatric symptoms during or soon after service, as noted by the Veteran's mother and husband, as well as the Veteran herself.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Contact the Veteran and provide notice as required under statute, regulation, and applicable case law regarding service connection for a major depressive disorder.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain complete, updated VA treatment records from October 2008 forward, from the VA medical center in Waco, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Schedule the Veteran for a VA mental health examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current psychiatric diagnoses.  For all conditions other than PTSD so diagnosed, the examiner should opine as to whether it is at least as likely as not any such condition is caused or aggravated by military service.  The examiner should be informed that it has been formally adjudicated that the alleged sexual harassment and assaults did not occur.  The examiner should specifically discuss the allegations of continuity of symptoms from service to the present.

4.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


